Williams, C. J.
The act of Congress of 1790, (U. S. Statutes at Large, vol. 1, p. 122,) provides, “ That the records and judicial proceedings of the courts of any State shall be proven, or admitted in any other court within the United States, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with the certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the attestation is in due form.” The second certificate of the clerk is no part of the authentication of this class of records, as provided by the above-cited act, and therefore proves nothing. It is extra-oificial, and must be treated as the statement of a private person. (Oaks v. Hill, 14 Pick. 442; Wolfe v. Washburn, 6 Cowen, 261; 1 Greenleaf's Evidence, 655.) In the attestation of the clerk, and the attempted certificate of the judge, there • is nothing to show that Knox County is in the 4th Judicial Circuit; so that Addison Eees may be judge of said circuit, as he says, and not Judge of the Circuit Court of Knox County, any more than of the Circuit Court of any other county in the State.
All the certificates together, if the third could be included, do not prove as much as the act of 1790 requires. They show that Addison Eees is Judge of the Circuit Court of *51Knox County, but not that he is “ the judge, chief justice, or presiding magistrate” of said court.
For aught that appears, the Circuit Court of Knox County may consist of three judges, and of each it might be said, as in the certificate, he “ is judge of said court,” but, non constat, that he is the judge, which implies unity, or the chief justice, or presiding magistrate, which implies more than one. The authentication is defective, and the judgment must be affirmed. (Stephenson v. Bannister, 3 Bibb. 369; Kirkland v. Smith, 2 Martin, 497; 1 Greenleaf's Ev. 661.)